Proceeding pursuant to CPLR article 78 to prohibit the respondent, a Justice of the Supreme Court, from enforcing rulings made on November 4 and 6, 1991, barring the petitioner from revealing the substance of a pretrial proceeding held in the Supreme Court, Richmond County, on November 4, 1991, in a pending criminal action entitled People v Pappalardo, under Richmond County Indictment Number 212/89, and to prohibit enforcement of an order of the Supreme Court, Richmond County, dated November 7, 1991, which directed the petitioner, among others, not to "publish any material discussed during the * * * hearing”.
Adjudged that the petition is granted, without costs or disbursements, the respondent is prohibited from enforcing his rulings made on November 4 and 6, 1991, and his order dated November 7, 1991, and it is further,
Ordered that the transcripts of the stenographic minutes of the proceedings held before the respondent in the Supreme Court, Richmond County, on November 4, 1991, and November 12, 1991, respectively, in the pending criminal action entitled People v Pappalardo under Richmond County Indictment Number 212/89, are unsealed.
The respondent’s rulings and order restraining the media from reporting with respect to the proceedings which occurred in open court violate the prohibition against prior restraints embodied in the First Amendment of the United States Constitution (see, Nebraska Press Assn. v Stuart, 427 US 539; Matter of Hays v Marano, 114 AD2d 387). Mangano, P. J., Thompson, Bracken and Sullivan, JJ., concur.